Citation Nr: 0520400	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
bilateral hearing loss disability and assigned an effective 
date of January 21, 2003.

In April 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDING OF FACT

Throughout the rating period on appeal, the veteran has 
demonstrated Level III hearing in the right ear and Level II 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and 


evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002).

Notice

The Board notes that because the issue on appeal stems from a 
notice of disagreement with the April 2003 rating decision as 
to the claim of service connection for bilateral hearing 
loss, the exclusion from the duty to notify, pursuant to 38 
U.S.C.A. § 5103, contained in VAOPGCPREC 8-2003, is 
applicable.  Nevertheless, the record reflects that in a 
March 2004 letter, the RO apprised the appellant of the 
information and evidence necessary to substantiate his claim 
for an initial compensable evaluation for his service-
connected bilateral hearing loss, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002), and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  




Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as reports of VA examination.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim for 
compensable evaluation for his bilateral hearing loss 
disability.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual Background

The veteran underwent a VA audiological evaluation in March 
2003.  The reported pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
80
75
LEFT
10
30
80
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
The examiner reported that the veteran's right ear showed 
hearing within normal limits from 250 Hz -1000 Hz, with a 
mild to severe sensorineural hearing loss from 1500 Hz - 8000 
Hz.  She reported that speech discrimination was good in 
quiet.   The examiner also indicated that the veteran's left 
ear showed hearing within normal limits from 250 Hz -1500 Hz, 
with a mild to severe sensorineural hearing loss from 2000 Hz 
to 8000 Hz.  She again reported that speech discrimination 
was good in quiet.

The veteran underwent private audiological evaluation in 
February 2004.  The examiner reported speech discrimination 
scores were 72 percent in the right ear and 76 percent in the 
left ear.  The examiner reported that the veteran had severe 
high frequency sensorineural hearing loss that was consistent 
with noise exposure.  He further stated that there was no 
medicine or surgery to correct the veteran's sensorineural 
hearing loss and that he would need to continue to wear 
hearing aids.

The veteran underwent a VA audiological evaluation in 
November 2004.  The reported pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
75
75
LEFT
15
30
90
90

Speech audiometry revealed speech recognition ability of 84 
percent in both the right and left ear.  The examiner 
reported that the veteran's right ear showed hearing within 
normal limits from 250 Hz-1000 Hz, with a mild to moderately-
severe sensorineural hearing loss from 1500 Hz-8000 Hz.  He 
also indicated that the veteran had good speech 
discrimination in quiet.  The examination further noted that 
the veteran's left ear showed hearing within normal limits 
from 250 Hz-1500 Hz, with a mild to severe sensorineural 
hearing loss from 2000 Hz to 8000 Hz.  He also again reported 
that speech discrimination was good in quiet.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

The April 2003 rating decision was the initial rating which 
granted service connection for bilateral hearing loss 
disability, and assigned a noncompensable evaluation.  
Therefore, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service-connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness). See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).

In addition, 38 C.F.R. § 4.86 (2004) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Analysis

In this case, the results of the VA audiometric examinations 
conducted in March 2003 and November 2004 fail to demonstrate 
that a compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss disability.  In this 
regard, under the criteria set forth in the Rating Schedule, 
the results of the audiometric tests conducted in March 2003 
and November 2004 reveal that the veteran had Level III 
hearing in the right ear and Level II hearing in the left 
ear.  
Such findings correspond to a noncompensable (0 percent) 
evaluation.  Also, such findings do not represent an 
exceptional pattern of hearing impairment as contemplated in 
the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2004).  
Thus, although the veteran asserts that his hearing loss has 
increased in severity, the Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the severity of his 
bilateral hearing loss disability.  Accordingly, the Board 
finds that the weight of the evidence is against the 
veteran's claim for a compensable evaluation for bilateral 
hearing loss disability.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


